Citation Nr: 0301408	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for arteriosclerotic 
heart disease and hypertension, as secondary to service 
connected rheumatic heart disease with angina.


REPRESENTATION

Appellant represented by:	Washington State Department 
of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Board in December 1999 found that new and material 
evidence had been submitted to reopen the previously 
denied claim for entitlement to service connection for 
hypertension and arteriosclerotic heart disease, as 
secondary to service connected rheumatic heart disease.  
The Board then remanded the reopened claim for additional 
development, including an opinion by an appropriate 
specialist as to the etiology of the veteran's 
arteriosclerotic heart disease and hypertension.  The 
claim was further remanded in January 2001 and August 
2001.  The claim is now again before the Board.


FINDINGS OF FACT

1.  Service connection is in effect for rheumatic heart 
disease, inactive, with angina.

2.  Arteriosclerotic heart disease and hypertension were 
first identified many years after the veteran's release 
from service.

3.  The veteran's currently manifested arteriosclerotic 
heart disease and hypertension are unrelated to his 
military service or to his service-connected rheumatic 
heart disease with angina.


CONCLUSION OF LAW

Neither arteriosclerotic heart disease nor hypertension is 
secondary to service-connected rheumatic heart disease 
with angina.  38 U.S.C.A. §§ 1110, 5102, 5103 and 5103A, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by letters dated in February 2001 and July 2002, the 
Board's January 2001 remand, and by a June 1998 statement 
of the case and supplemental statements of the case dated 
in June 2000, March 2001, and August 2002.  In particular, 
in a February 2001 letter, VA identified to the veteran 
the evidence VA had and explained what type of evidence 
the veteran should submit.  In addition, the VA notified 
the veteran that it would obtain all relevant evidence in 
the custody of a federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other federal agencies.  In this letter and other letters 
dated in July 2002, VA advised the veteran that he must 
enable VA to obtain any private medical treatment records, 
or he must submit them himself.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  The veteran 
responded with details of in-service, VA, and private 
treatment and included signed forms for the authorization 
and consent to release private medical information to VA.  
Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, and VA clinical records and examination 
reports.  In addition, the record shows that VA obtained 
all records from private medical providers that the 
veteran identified and for which the veteran submitted VA 
Form 21-4142, "Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)."  
Thus, the VA's duty to assist has been fulfilled.

Moreover, as noted above, this claim was remanded for 
further development in December 1999, January 2001, and 
August 2001, to obtain VA and private medical records and 
to obtain opinions as to the etiology of the veteran's 
arteriosclerotic heart disease and hypertension, including 
for specific opinions to address the relationship between 
the veteran's claimed heart condition and his service-
connected rheumatic heart disease and angina.  A review of 
the records shows that the RO complied with the terms of 
these remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be established 
where all the evidence of record, including that pertinent 
to service, demonstrates that the veteran's currently 
manifested disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).

In this case, the veteran claims that his currently 
manifested arteriosclerotic heart disease and 
hypertension, diagnosed in VA hospital records as early as 
1982 and 1983, is the result of his rheumatic heart 
disease with angina.  In addition, the record demonstrates 
that service connection for rheumatic heart disease, 
inactive, with angina, was granted by a rating decision 
dated in April 1963.

Thus, it is neither contended nor shown that 
arteriosclerotic heart disease or hypertension was present 
in service or until many years following the veteran's 
release from service in 1956.  The Board will now consider 
whether there is a causal link between the currently 
diagnosed arteriosclerotic heart disease and hypertension, 
and the service-connected rheumatic heart disease with 
angina.

In a decision dated in December 1984, the Board concluded 
that hypertension, including hypertensive or 
arteriosclerotic heart disease, was not incurred in or 
aggravated by service, could not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected rheumatic heart disease.  In 
determining in December 1999 that the veteran had 
submitted new and material evidence to reopen the 
previously denied claim, the Board relied upon a February 
1997 opinion submitted by D. Calverly, M.D.  In pertinent 
part, Dr. Calverly opined:

In summary, this [veteran] had 
rheumatic heart disease diagnosed in 
1955 and has had numerous 
cardiovascular sequelae.  These include 
myocardial infarction in 1971 and a 
right CVA in 1987.  He experiences 
frequent episodes of palpitation and 
angina.  Most importantly, he has been 
hypertensive since the early 1960s and 
this has been difficult to control on 
many occasions, judged by the frequency 
with which his medications have been 
adjusted and the fact he is currently 
on three antihypertensive medications 
and is still mildly hypertensive on 
this regimen. (sic)  Thus this 
hypertension, which is directly 
attributable to his rheumatic heart 
disease, is in turn primarily 
accountable for the development of his 
carotid stenosis and his previous 
stroke.  Other than rheumatic fever and 
hypertension, he has no cardiac risk 
factors other than his age and earlier 
smoking habit.  Given the 35+ year 
history of hypertension, it is not 
surprising that he has developed 
carotid stenosis and has had at least 
one previous stroke.  This hypertension 
in turn can only be attributed to the 
development of rheumatic heart disease 
several years earlier.

The report includes a recitation of the history of the 
veteran's heart condition, but Dr. Calverly nowhere 
indicated that he reviewed the claims file, or that 
documents and records, other than the veteran's report of 
his own history, was made available for his review.

Also of record at the time of the December 1999 decision 
was the following opinion afforded by L. Sheldon, M.D., in 
September 1997.  Noting that he had reviewed the claims 
file in conjunction with his examination of the veteran, 
Dr. Sheldon first noted Dr. Calverly's review of the 
veteran's medical history, supplementing it with his own 
review of the record.  Then, after reporting the results 
of his physical examination of the veteran, Dr. Sheldon 
opined that, while Dr. Calverly's characterization of the 
veteran's long-term history of hypertension was accurate, 
there can be no relationship between the hypertension and 
the service-connected rheumatic heart condition.  He 
stated:

Atherosclerotic vascular disease-the 
veteran has a well-documented history 
of hypertension as the principal risk 
factor leading to atherosclerotic 
vascular disease (as per Dr. Calverly), 
and is now status post coronary artery 
bypass grafting.  The veteran cannot be 
supported as having hypertension or 
atherosclerotic vascular disease 
secondary to rheumatic fever or 
rheumatic heart disease.  New York 
Heart Association Classification 2.

The Board remanded the claim in December 1999, after 
reopening, to resolve the contradiction between these two 
opinions.  Accordingly, the RO requested a cardiologist to 
offer an opinion resolving the conflict between the two 
opinions.  In March 2000, Joseph R. Stratton, M.D., 
Assistant Director of Cardiology at Puget Sound Health 
Care System, reviewed the claims file and found that the 
initial diagnosis of rheumatic heart disease was 
problematic.  The medical evidence demonstrated, in his 
opinion, that the veteran had not exhibited any of the 
major criteria for the disease.  Nor that he had exhibited 
any of the sequelae.  In particular, the physician 
observed, "[i]t is absolutely clear by serial 
echocardiograms that he had no evidence of cardiac 
valvular sequelae, since these exams have repeatedly shown 
normal heart valves."  Nonetheless, even assuming that the 
diagnosis of rheumatic fever was appropriate, Dr. Stratton 
explained that there is no reason to suspect that 
arteriosclerotic heart disease and/or hypertension 
developed as a result, because neither condition is the 
sequelae of rheumatic fever.  In pertinent part, Dr. 
Stratton's opinion follows:

[The veteran] subsequently developed 
hypertension, coronary artery disease, 
and carotid artery disease.  His risk 
factors for cardiac disease included 
his gender, a forty-pack/year history 
of smoking, hypertension, obesity, and 
a sedentary lifestyle.  Although he 
unquestionably has extensive 
atherosclerotic vascular disease, there 
is no reason to suspect that rheumatic 
fever, even if it actually did occur, 
is the etiology.

In summary, this gentleman may not have 
had rheumatic fever in the 1950's at 
all.  He certainly has demonstrated no 
cardiac sequelae of rheumatic fever 
even if it did occur.  There is no 
reason to suspect that his 
atherosclerotic vascular disease 
involving his heart and his carotid 
arteries is due to rheumatic fever, 
since neither condition is a sequela of 
rheumatic fever.

In May 2000, Dr. Stratton provided the following addendum, 
to address the conflict between Dr. Calverly's February 
1997 and Dr. Sheldon's September 1997 opinions:

The conclusions of the September 1997 
examination are valid.  The September 
1997 examiner stated, "The veteran 
cannot be supported as having 
hypertension or atherosclerotic 
vascular disease secondary to rheumatic 
fever or rheumatic heart disease."  I 
agree with that conclusion.  In 
contrast, the conclusion reached on the 
2/22/97 exam, I believe, is erroneous.  
The conclusion of the February 1997 
exam was that a myocardial infarction, 
CVA, and hypertension were directly 
attributable to the subject's rheumatic 
heart disease.  The reviewer also went 
on to say that the rheumatic heart 
disease may also be accountable for the 
development of his carotid stenosis.  I 
disagree with this for several reasons.  
Firstly, the patient, as noted in my 
March 9, 2000, note, may well not have 
had rheumatic fever, and certainly 
demonstrated no cardiac sequelae of 
rheumatic fever by echocardiography 
since several echocardiograms were 
reported to show normal heart valves.  
Secondly, hypertension is not a 
sequelae of rheumatic fever.  Thus, the 
conclusions of the February 1997 exam 
were erroneous.

As noted above, the claim was again remanded in August 
2001 to obtain an opinion as to the relationship between 
the veteran's currently diagnoses arteriosclerotic heart 
disease and hypertension and his service connected angina.  
In July 2002, after thoroughly reviewing the veteran's 
claims file and treatment records at the Seattle VA 
Medical Center, Dr. Stephen C. Hunt noted his agreement 
with Dr. Stratton's opinion.  In pertinent part, Dr. Hunt 
states:

It is concluded that there is no 
significant evidence of valvular heart 
sequelae related to this episode in the 
service (the inservice hospitalization 
with associated fever and chest 
discomfort) and similarly there is no 
significant evidence that there was any 
coronary artery disease or angina 
involved in this episode.  Given this, 
it would [be] the present examiner's 
opinion and in concurrence with the 
earlier opinion that the veteran's 
current cardiac pathology including the 
hypertension and atherosclerotic heart 
disease is unrelated to the July 1954 
and subsequent follow up in the 
service.  Specifically, there would be 
no relationship between the veteran's 
current cardiac pathology and the 
veteran's service-connected chest 
discomfort, which, although 
characterized as angina, was not ever 
clearly established to be angina in the 
sense of identified coronary artery 
disease.

In evaluating these opinions, the Board notes that only 
one of the physicians has offered an opinion supporting 
the veteran's claim that his arteriosclerotic heart 
disease and hypertension is the result of his service-
connected rheumatic heart disease with angina.  This 
opinion, while based on an examination of the veteran, 
does not appear to have been based on a review of the 
claims file.  Rather, it appears that Dr. Calverly's 
knowledge of the veteran's heart disease history was 
obtained from the veteran.

In contrast, the second opinion, based clearly on both 
examination of the veteran and a thorough review of the 
claims file, found that the currently manifested 
arteriosclerotic heart disease and hypertension cannot be 
the result of the rheumatic heart disease.  Dr. Sheldon 
stated in his opinion that he had reviewed the veteran's 
claims file, and discussed both the veteran's medical 
history and Dr. Calverly's opinion at length.

The subsequent opinions agree with Dr. Sheldon's finding 
of no causal relationship between the veteran's currently 
manifested arteriosclerotic heart disease and hypertension 
and his service-connected rheumatic heart condition with 
angina.  Like Dr. Sheldon, Drs. Stratton and Hunt clearly 
indicated they reviewed the claims file.  In addition, Dr. 
Hunt referred to medical records of treatment the veteran 
had received at the Seattle, Washington VA Medical Center.  
This center, now Puget Sound Health Care System, combined 
Seattle and American Lake VA Medical Centers.  The record 
shows the veteran has received the majority of care for 
his service-connected conditions at these facilities, 
including his service-connected rheumatic heart condition 
with angina.  Finally, both Drs. Stratton and Hunt 
referenced the previous opinions, as well as the medical 
record, in arriving at their findings.

Dr. Stratton's opinion and addendum are of particular 
importance because he is the Assistant Director of 
Cardiology at Puget Sound Health Care System, a VA medical 
facility, and hence is an expert in the field which is at 
issue in this case.  As noted above, his expert opinion 
was originally requested to resolve the disparity between 
the opinion of Dr. Calverly and Dr. Sheldon.  Dr. Stratton 
concluded that Dr. Sheldon's opinion was the more accurate 
for two reasons.  First, he found that the medical 
evidence posed the possibility that the initial diagnosis 
of rheumatic heart disease was incorrect.  In particular, 
the record revealed no evidence of cardiac valvular 
sequelae.  Second, and more importantly, he explained that 
arteriosclerotic heart disease and hypertension are not 
sequelae of rheumatic heart disease.

The fourth and final opinion, proffered by Dr. Hunt, was 
requested to clarify whether or not the veteran's service-
connected angina, or any underlying condition related to 
the angina, could have caused the currently manifested 
arteriosclerotic heart disease and hypertension.  In 
finding no causal connection between the service connected 
angina and the claimed arteriosclerotic heart disease and 
hypertension, Dr. Hunt discussed and concurred with Dr. 
Stratton's findings, and observed that the medical 
evidence did not establish that the veteran manifested 
angina in the sense of identified coronary artery disease.

In weighing and balancing the various medical opinions in 
light of the entire record, the Board notes that there are 
three opinions-proffered by Drs. Sheldon, Stratton, and 
Hunt-against finding a causal relationship between the 
currently manifested arteriosclerosis and hypertension and 
service-connected rheumatic heart disease with angina.  
There is only one-proffered by Dr. Calverly-in favor of a 
causal relationship.  In addition to outnumbering the 
single opinion that does posit a causal relationship, the 
three against include the opinion of a recognized expert 
in cardiology, which is the field of medicine at issue.  
Because of Dr. Stratton's expert qualifications, the Board 
finds his opinion to be more probative than the other 
opinions and thus accords it greater deference.  Finally, 
as discussed above, Drs. Sheldon, Stratton, and Hunt based 
their findings on a review of the veteran's claims file 
with specific reference to documents and previous 
opinions.

There are no other medical opinions of record, and the 
veteran has not presented any further opinions or 
indicated that any other opinions exist to support his 
claim.  Hence, the Board finds that Dr. Calverly's opinion 
is insufficient to outweigh the medical evidence of 
record.  The Board therefore finds that the preponderance 
of the evidence is against the claim for service 
connection for arteriosclerotic heart disease and 
hypertension.  

The veteran has presented his own statements concerning 
the cause of his currently manifested arteriosclerotic 
heart disease and hypertension.  However, the evidence of 
record does not show that he is a medical professional, 
with the training and expertise to provide a competent 
opinion regarding the etiology of his currently diagnosed 
arteriosclerotic heart disease and hypertension, or the 
relationship, if any, between the arteriosclerotic heart 
disease and hypertension and his service-connected 
rheumatic heart disease with angina.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As the preponderance of the evidence is against finding 
that the veteran's currently manifested arteriosclerotic 
heart disease and hypertension are etiologically related 
to his service-connected rheumatic heart disease with 
angina, his claim for service connection for 
arteriosclerotic heart disease and hypertension, as 
secondary to his service-connected rheumatic heart disease 
with angina, cannot be granted.  38 U.S.C.A. § 1110, 5102, 
5103 and 5103A, 5107; 38 C.F.R. § 3.102, 3.303, 3.310.


ORDER

Service connection for arteriosclerotic heart disease and 
hypertension, as secondary to the service-connected 
rheumatic heart disease with angina, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

